IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-00150-RM
UNITED STATES OF AMERICA,

Plaintiff,

1. JUSTIN BOWEN NEISLER,

Defendant.

 

PLEA AGREEMENT

 

The United States of America, by and through Patricia Davies and Alecia
Riewerts, Assistant United States Attorneys for the District of Colorado, and the
defendant, Justin Bowen Neisler (“Neisler’), personally and through counsel, Martin
Stuart, submit the following Plea Agreement.

I. PLEA AGREEMENT

Pursuant to Rule 11(c)(1)(B) of the Federal Rules of Criminal Procedure, the
parties understand that any recommendations that a particular sentence or sentencing
range be imposed pursuant to this Plea Agreement are not binding on the Court.
Because the government is agreeing to dismiss the Indictment as to this defendant, the
defendant will be permitted to withdraw his plea of guilty if this Court rejects this plea
agreement pursuant to Rule 11(c)(1)(A) and (c)(5) of the Federal Rules of Criminal

Procedure.

Court’s Exhibit

1

 
A. Defendant’s Obligations

1. Count of Conviction

The defendant agrees to plead guilty to Count One of the Information, charging a
violation of 18 U.S.C. § 2251(a) and (e) — Production of Child Pornography. The
defendant agrees to admit the Forfeiture Allegation contained in the Information.

2. Waiver of Appeal

The defendant is aware that 18 U.S.C. § 3742 affords the right to appeal the
sentence, including the manner in which that sentence is determined. Understanding
this, and in exchange for the concessions made by the government in this agreement,
the defendant knowingly and voluntarily waives the right to appeal any matter in
connection with this prosecution, conviction, or sentence unless it meets one of the
following criteria: (1) the sentence exceeds the maximum penalty provided in the statute
of conviction; (2) the sentence exceeds the advisory guideline range that applies to a
total offense level of 46; or (3) the government appeals the sentence imposed. If any of
these three criteria apply, the defendant may appeal on any ground that is properly
available in an appeal that follows a guilty plea.

The defendant also knowingly and voluntarily waives the right to challenge this
prosecution, conviction, or sentence in any collateral attack (including, but not limited to,
a motion brought under 28 U.S.C. § 2255). This waiver provision does not prevent the
defendant from seeking relief otherwise available in a collateral attack on any of the
following grounds: (1) the defendant should receive the benefit of an explicitly
retroactive change in the sentencing guidelines or sentencing statute; (2) the defendant

was deprived of the effective assistance of counsel: or (3) the defendant was prejudiced
by prosecutorial misconduct. Should the plea of guilty be vacated on the motion of the
defendant, the government may, in its sole discretion, move to reinstate any or all of the
counts dismissed pursuant to this agreement.

3. Defendant’s Abandonment of Right, Title, and Claim to Seized
Property

The United States of America and the defendant hereby agree that any property
subject to forfeiture pursuant to 18 U.S.C. § 2253, seized from the defendant, and
currently in the custody and/or control of the Federal Bureau of Investigation (FBI), was
properly seized and that such property constitutes evidence, contraband, or fruits of the
crimes to which the defendant has pleaded guilty. As such, the defendant hereby
relinquishes all claims, title, and interest the defendant has in such property, specifically:
(1) a MacBook Air A1534 laptop computer bearing serial number CO2QQP6CNGCN3;
(2) an Apple iPhone, Serial number GONVR7L6JCL9; (3) a Fab Quality HD Spy Pen
Camera, no serial number with Micro SD Card 16GB, serial number AK15H2C 1803;
(4) a Western Digital my passport external hard drive, 304GB, bearing serial number
WX30A8931311; and (5) an Apple AirPort Time Capsule A1409 containing Western
Digital hard drive, 2TB serial number WCC1H0547554, to the United States of America
with the understanding and consent that the FBI, or other appropriate agency, is to
destroy the property described above forthwith without further obligation or duty
whatsoever owing to the defendant or any other person.

As part of the Plea Agreement in this case, the defendant hereby states under
penalty of perjury that the defendant was the sole and rightful owner of the previously
referenced property, and that the defendant hereby voluntarily abandons all right and

claim to this property.
4. Forfeiture of Assets

The defendant agrees to forfeit to the United States immediately and voluntarily
any and all assets and property, or portions thereof, subject to forfeiture, pursuant to 18
U.S.C. § 2253, whether in the possession or control of the United States or in the
possession or control of the defendant or defendant's nominees, or elsewhere. The
assets to be forfeited specifically include, but are not limited to: (1) a MacBook Air
A1534 laptop computer bearing serial number CO2QQP6CNGCN3; (2) an Apple iPhone,
Serial number GONVR7L6JCL9; (3) a Fab Quality HD Spy Pen Camera, no serial
number with Micro SD Card 16GB, serial number AK15H2C1803; (4) a Western Digital
my passport external hard drive, 304GB, bearing serial number WX30A8931311; and
(5) an Apple AirPort Time Capsule A1409 containing Western Digital hard drive, 2TB
serial number WCC1H0547554. The defendant agrees and consents to the forfeiture of
these assets pursuant to any federal criminal, civil, and/or administrative forfeiture
action. The defendant also hereby agrees that the forfeiture described herein is not
excessive and, in any event, the defendant waives any constitutional claims that the
defendant may have.

Forfeiture of the defendant's assets shall not be treated as satisfaction of any
fine, restitution, cost of imprisonment, or any other penalty this Court may impose upon
the defendant in addition to forfeiture.

B. Government’s Obligations

1. Dismissal of Additional Charges

If the defendant enters an unconditional plea of guilty to Count One of the

Information and otherwise fulfills all obligations outlined above, the government agrees
to dismiss the Indictment at the time of sentencing, and agrees not to charge the
defendant with any other violations of law now known to the United States Attorney's
Office for the District of Colorado.

2. Sentencing Position

The government agrees to recommend a sentence of imprisonment that is no
more than 25 years’ imprisonment. However, the government is not bound to
recommend any particular term of supervised release.

3. Acceptance of Responsibility

If the defendant engages in no conduct that otherwise implicates § 3C1.1, the
government agrees that a 3 point reduction in the offense level for acceptance of
responsibility, pursuant to § 3E1.1, is appropriate and agrees to make the appropriate

motion at the appropriate time.

Il. ELEMENTS OF THE OFFENSE

The parties agree that the elements of the offense to which this plea is being
tendered, the crime of Production of Child Pornography, 18 U.S.C. § 2251(a), are as
follows:

One: That the defendant employed, used, persuaded, induced, enticed, or
coerced a minor to engage in sexually explicit conduct;

Two: That the defendant acted with the purpose of producing a visual depiction
of such conduct; and

Three: That the defendant knew or had reason to know that the visual depiction
would be transported or transmitted using any means or facility of interstate or foreign

commerce or in or affecting interstate or foreign commerce or mailed; or that the visual
depiction was produced or transmitted using materials that have been mailed, shipped,

or transported in or affecting interstate or foreign commerce by any means, including by
computer; or that the visual depiction was actually transported or transmitted using any

means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce or mailed. '

“Minor” means any person under the age of eighteen years.”

"Visual depiction" includes undeveloped film and videotape, data stored on
computer disk or by electronic means that is capable of conversion into a visual image,
and data that is capable of conversion into a visual image that has been transmitted by
any means, whether or not stored in a permanent format.*

“Sexually explicit conduct” means actual or simulated:

1. sexual intercourse, including genital-genital, oral-genital, anal-genital, or

oral-anal, whether between persons of the same or opposite sex; or

2. bestiality; or

3. masturbation; or
4. sadistic or masochistic abuse; or
5. lascivious exhibition of the anus, genitals or pubic area of any person.

ltl. STATUTORY PENALTIES
Based on the defendant’s criminal history known at this time, the applicable

maximum statutory penalty for a violation of 18 U.S.C. § 2251(a) is not less than 15

 

118 U.S.C. § 2251(a); Fifth Circuit Criminal Pattern Jury Instruction 2.84 [modified]. The Tenth
Circuit does not have a pattern instruction for this crime.

2148 U.S.C. § 2256(1).

348 USC. § 2256(5).

418 U.S.C. § 2256(2)(A)(v).
years’ imprisonment, not more than 30 years’ imprisonment, not more than a $250,000
fine, or both. 18 U.S.C. § 2251(a). Pursuant to 18 U.S.C. § 3583(k), because the
defendant is pleading guilty to violating 18 U.S.C. § 2251(a), the term of supervised
release is not less than 5 years and up to a term of life. Defendant will be required to
pay a $100 special assessment fee. Defendant will be required to pay a $5,000 special
assessment unless the Court finds that the defendant is indigent. For the offense that
occurred after December 7, 2018, defendant will also be required to pay a special
assessment of no more than $50,000 per count for his conviction for child pornography
production as defined by 18 U.S.C. Section 2259(c)(1), which includes offenses under
18 U.S.C. Section 2251(a) through (c), 2251A, 2252A(g) (in cases in which the series of
felony violations involves at least 1 of the violations listed in this subsection), 2260(a) or
any offense under chapter 109A or chapter 117 that involved the production of child
pornography (as such term is defined in section 2256).

The parties do not believe the following provisions are applicable, but if the
defendant has been previously convicted under Chapters 110, 71, 109A, 117, or under
18 U.S.C. § 1591, or under section 920 of title 10 (article 120 of the Uniform Code of
Military Justice), or under the laws of any State relating to aggravated sexual abuse,
sexual abuse, or abusive sexual contact involving a minor or ward, or sex trafficking of
children, or the production, possession, receipt, mailing, sale, distribution, shipment, or
transportation of child pornography, the penalty for a violation of 18 U.S.C. § 2251 (a) is
not less than 25 years nor more than 50 years imprisonment, not more than $250,000

fine, or both; with two such convictions, the penalty for a violation of 18 U.S.C.§ 2251(a)
is not less than 35 years nor more than life imprisonment, not more than $250,000 fine,
or both.
IV. COLLATERAL CONSEQUENCES

The conviction may cause the loss of civil rights, including but not limited to the
rights to possess firearms, vote, hold elected office, and sit on a jury.

A. Future Violations of Supervised Release

If supervised release is imposed, a violation of any conditions of probation or
supervised release may result in a separate prison sentence and additional supervision.
lf a condition of release is violated, the defendant may be sentenced to up to 5 years
without credit for pre-release imprisonment or time previously served on post-release
supervision; if the defendant commits any criminal offense under Chapter 109A, 110, or
117, or Title 18, United States Code, Sections 1201 or 1591, for which imprisonment for
a term longer than 1 year can be imposed, the defendant may be sentenced to not less
than 5 years and up to the maximum term of imprisonment for the offense, as set forth
above.

B. Registration under the Sex Offender Registration and Notification
Act

The defendant has been advised and he understands that under the Sex
Offender Registration and Notification Act, a federal law, and pursuant to 18 U.S.C.
§ 3583(d), upon his release from prison and as a condition of his supervised release, if
any, he will be subject to federal and state sex offender registration requirements, and
that those requirements may apply throughout his life. The defendant understands he
must register as a sex offender and must keep the registration current with the state sex

offender registration agency in each of the following jurisdictions: where he was
convicted, where he resides, where he is employed, and where he is a student. The
defendant understands that the requirements for registration include providing his
name, residence address, and the names and addresses of any places where he is or
will be an employee or a student, and information relating to intended travel outside the
United States, among other information. The defendant further understands that the
requirement to keep the registration current includes informing at least one jurisdiction
in which he resides, is an employee, or is a student not later than three business days
after any change of name, residence, employment, or student status. The defendant
shall comply with requirements to verify periodically in person his sex offender
registration information. The defendant has been advised, and understands, that failure
to comply with these obligations subjects him to prosecution for violations of applicable
state law or 18 U.S.C. § 2250, a federal law, which is punishable by a fine or
imprisonment, or both. Defendant further understands that, under 18 U.S.C. § 4042(c),
notice will be provided to certain law enforcement agencies upon release from
confinement following conviction.

C. Restitution

Defendant acknowledges that pursuant to 18 U.S.C. § 2259(a), the Court is
required to order restitution for the full amount of the victims’ compensable losses as
defined at 18 U.S.C. § 2259(c)(2) and (4) as may be proved by the government or
stipulated to by the parties. Defendant will be required to pay restitution for the full
amount of the victims’ losses to all victims of the offense(s) to which defendant is
pleading guilty. For purposes of this paragraph, the term “victim” is defined in 18 U.S.C.

§ 2259(c)(4), and the term “full amount of the victims’ losses” is defined in 18 U.S.C.
§ 2259(c)(2). Defendant further understands the amount of loss sustained by each
victim will be determined during the course of preparation of the presentence
investigation report.

Defendant acknowledges that the Court may not decline to award restitution
because of the defendant's economic circumstances or the fact that the victims have, or
are entitled to, receive compensation for their injuries from the proceeds of insurance or
any other source. Defendant agrees to cooperate in the investigation of the amount of
loss and the identification of victims. Defendant understands full restitution will be
ordered regardless of defendant's financial resources. Defendant understands that an
unanticipated amount of a restitution order will not serve as grounds to withdraw
defendant’s guilty plea. Defendant further agrees to comply with any restitution order
entered at the time of sentencing. Defendant agrees to cooperate in efforts to collect
the restitution obligation, by any means the United States deems appropriate.
Defendant understands imposition or payment of restitution will not restrict or preclude
the filing of any civil suit or administrative action. Defendant agrees any restitution
imposed will be non-dischargeable in any bankruptcy proceeding and defendant will not
seek a discharge or a finding of dischargeability as to the restitution obligation.

V. STIPULATION OF FACTS

The parties agree that there is a factual basis for the guilty plea that the
defendant will tender pursuant to this Plea Agreement. That basis is set forth below.
Because the Court must, as part of its sentencing methodology, compute the advisory
guideline range for the offense of conviction, consider relevant conduct, and consider

the other factors set forth in 18 U.S.C. § 3553, additional facts may be included below

10
which are pertinent to those considerations and computations. To the extent the parties
disagree about the facts set forth below, the stipulation of facts identifies which facts are
known to be in dispute at the time of the execution of the Plea Agreement.

The statement of facts herein does not preclude either party from presenting and
arguing, for sentencing purposes, additional facts or factors not included herein, which
do not contradict the facts to which the parties have stipulated, and which are relevant
to the guideline computation under § 1B1.3, or to the sentencing factors found in §
1B1.4, 18 U.S.C. § 3553(a), or to this Court’s overall sentencing decision. In
"determining the factual basis for the sentence, the Court will consider the stipulation of
the parties, together with the results of the presentence investigation, and any other
relevant information." § 6B1.4 Comm.

The parties agree that the government's evidence would be:

On November 2, 2018, the Colorado Springs Police Department Internet
Crimes Against Children (ICAC) Unit received CyberTipline report 41722084,
which contained information forwarded by Tumblr, Inc. (Tumblr) to the National
Center for Missing and Exploited Children (NCMEC).®° The CyberTipline report
included 32 images and/or videos of child pornography uploaded by Justin Neisler

to his Tumbir account using email auburn52mh@yahoo.com. NCMEC later sent

 

5 Tumblr and other Internet Service Providers (ISPs) that suspect child pornography has been
stored or transmitted on their systems can report that information to NCMEC in a cybertip. The
cybertip to NCMEC may include information about the incident type and time, identifiers
associated with the incident, and any files that the ISP collected in connection with the activity.
Using publicly available search tools, NCMEC then attempts to locate where the activity
occurred based on the information the ISP provides such as IP addresses. NCMEC then
forwards the information from the ISP, including any related cybertips, to law enforcement in the
relevant jurisdiction.

11
six (6) additional CyberTipline reports to law enforcement, based on information
from Tumblr that Tumblr accounts, later determined to belong to Justin Neisler,
had been used on multiple occasions between October 15, 2018 through
December 13, 2018, to upload child pornography. Based on subscriber
information, investigators determined that the relevant IP address for the child
pornography uploaded between 10/15/2018 through 12/13/2018 resolved to
Comcast user Justin Neisler at 255 S. Harrison Street, Unit A302, Denver, CO
80209.

On March 13, 2019, FBI agents and Task Force officers executed a search
warrant at Justin Neisler’s residence. Agents advised Neisler that the search
warrant being executed pertained to child pornography. When the FBI and Task
Force officers questioned Neisler, they took handwritten notes that were later used
to write their reports. There was no audio or video recording of the officers’
questioning of Neisler. Neisler disputes the accuracy of some statements agents
later attributed to him in the officers’ reports. Those disputes are identified in this
document. Neisler subsequently provided the following information, insubstance:

a. Neisler has never touched or harmed children. Neisler had been

 

° Samples of images reflected in the CyberTipline reports include:

"178415258814 _0_inline_image.gif," which shows a prepubescent naked male lying down
with an adult male penis inserted in his anus; video "180479866939_0_video.mp4,"
which depicts a prepubescent boy naked from the waist down with an adult male
inserting his penis in the boy’s anus (the adult male also appears to apply lubricant to his
penis and reinsert his penis in the boy's anus) and masturbates the boy's penis with his
right hand; and video"180841241681_0 _video.mp4," which shows aprepubescentboy
lying downwith an adult male touching the boy’s penis over his underwear, the adult
male pulling his own underwear down and touching his own penis, and the adult male
kissing and sucking the boy's testicles and placing his mouth over the boy's penis.

12
looking at child pornography since he was approximately eleven years old. Neisler
had never told anyone that he liked child pornography, with the exception of one
person he met online. Neisler kept child pornography on his cellular telephone,
hard drive devices, and computer. The child pornography includes babies being
sexually assaulted,’ although Neisler has more pornography featuring minors he
guessed to be eleven or twelve years old.

b. Neisler acknowledged that during the past several months, he had
had multiple Tumblr accounts, including the Tumblr account associated with the
email address auburn52mh@yahoo.com. Neisler re-blogged child pornography
through his Tumblr accounts; that is, Neisler located child pornography images,
and linked those images to his Tumblr accounts, thus making the child
pornography available for others to view.

C. Neisler said part of his job as a medical professional is to examine
minors. Neisler said he never touched his minor patients inappropriately, but he
did video two or three children without their knowledge or consent. Neisler
advised that the children he videotaped were between ages nine and eleven, and
that the last time he had videotaped a minor patient without his knowledge or
consent was approximately in late February 2019 at Centura Health.

d. Neisler explained that during his medical examinations, his patients
were naked but that he felt that their nudity was appropriate given it was a
wellness exam. Neisler acknowledged in response to questioning by agents that if

other physicians were asked about the propriety of his minor male patients being

 

” Neisler asserts that there may be child pornography including babies.
13
naked throughout a wellness exam, probably none of the other physicians would
think it was appropriate.’ Neisler explained that one of the children who was
eleven years old asked Neisler if the child was being filmed, and Neisler
responded to that child that he was not being filmed.

e. Neisler stated he touched his patients’ genitalia, but that this was
normal procedure for a wellness exam. He described that he felt excited while he
was touching the minor children,? but could not remember if he was aroused while
he was touching the minor children. Neisler explained that he video recorded the
minor children so he could bring the videotapes home and pleasure himself
sexually while watching the videos. Neisler said he had been worrying about
getting arrested for twenty years.’° Neisler stated in substance that he took his
first photos of nude boys in high school when he secretly filmed teammates on
sports teams. (Based on agents’ investigation, it does not appear that Neisler
made any other recordings of nude minors during the time between his secret
filming in high school and the conduct in this case). Neisler states, but the agents’
notes do not reflect, that Neisler told agents during the March 13, 2019 interview
that he had not filmed any other nude children since high school and until his
filming as charged in this case. Neisler described the boy he videotaped in late

February 2019 aseleven years old, and explained that the youngest patient he

 

8’ Neisler asserts that he stated that ten other physicians probably would not have done the
wellness exam the same way he did.

° Neisler asserts that when he told the agents during the March 13 interview that he was
excited, he meant that he was excited about filming the children.

'? Neisler disputes that he made this statement during the interview but admits he told agents he
was afraid that “his dirty laundry would be aired:” that is, that others would learn he viewed child
pornography.

14
had ever videotaped was approximately nine years old. Neisler usually
videotaped patients in that age range because they were old enough that their
parents were not present in the exam room.

f. A Spy Camera Pen manual was located during the search and,
when questioned, Neisler described the location of the Spy Camera Pen. In
response to agents’ questions, Neisler conceded that there might be more videos
of minor patients on the Spy Camera Pen than the two to three Neisler had earlier
mentioned. Neisler then stated that he had videotaped approximately eight to ten
minor children during the course of his exams of them. Neisler then provided
consent for and access credentials for several electronic devices and various
online accounts.

g. Agents seized under warrant: (1) a MacBook Air A1534 laptop
computer bearing serial number COZQQP6CNGCN3; (2) an Apple iPhone, Serial
number GONVR7L6JCLY9; (3) a Fab Quality HD Spy Pen Camera, no serial
number with Micro SD Card 16GB, serial number AK15H2C 1803; (4) a Western
Digital my passport external hard drive, 304GB, bearing serial number
WX30A8931311; and (5) an Apple AirPort Time Capsule A1409 containing
Western Digital hard drive, 2TB serial number WCC1H0547554.

FBI computer forensic examiners subsequently reviewed the items listed in
paragraph h, immediately above. Investigators later received records pertaining to
an iCloud account belonging to Neisler. From their review of the seized items and
the iCloud account content, investigators found the following video-recordings

pertaining to Count 1 of the Information, taken by Neisler using the camera on his

15
{
YN
Apple iPhone or the Spy Camera pen, both of which were manufactured outside ue » a
\ Co & \
the state of Colorado: “ \ Rvs \

1. IMG_0367.MOV was surreptitiously filmed by Neisler on June 1, 2018, and 4" \
records Neisler performing a medical examination on Minor #1. In the
recording, Neisler has Minor #1 lower his underwear and bend over an
examination table. Neisler then spreads the cheeks of Minor #1’s buttocks,
and Neisler apparently inserts his gloved finger in Minor #1’s anus, while

secretly recording via his Apple iPhone. The Apple iPhone camera films

 

Minor #1’s anus‘' and Neisler’s examination thereof. Minor #1 was 16
years old at the time of Neisler’s June 1, 2018 video recording. Neisler
made this recording in Colorado, and investigators located the video file in
Neisler’s Apple iCloud account.

2. MOVIO004.AVI was surreptitiously filmed by Neisler on June 13, 2018, and
records Neisler performing a medical examination on Minor #2. In the
recording, Minor #2 is naked, and Neisler is recording via a Spy Camera
Pen. Neisler’s filming focuses on Minor #2’s genitalia, and later, a close-up
of Neisler spreading the cheeks of Minor #2’s buttocks. Minor #2 was 11
years old at the time of Neisler’s June 13, 2018 video recording. Neisler
made this recording in Colorado, and the video file was located by
investigators on Neisler’s MacBook Air laptop.

3. IMG_0257.TRIM.M4V was surreptitiously filmed by Neisler on August 13,

2018, and records Neisler performing a medical examination on Minor #3.

 

™ Neisler states that the film captures Minor #1's buttocks but not his anus.

16
In part of the recording, Minor #3 is naked and lying down on a table while
Neisler is examining and manipulating Minor #3’s penis, including Neisler
measuring Minor #3’s penis‘ with a measuring tape. Neisler’s filming
focuses on Minor #3’s genitalia via a concealed iPhone camera. Minor #3
was 11 years old at the time of Neisler’s August 13, 2018 video recording.
Neisler made this recording in Colorado, and the video file was located by
investigators on Neisler’s MacBook Air laptop.

4. IMG_0364.TRIM.MOV was surreptitiously filmed by Neisler on August 24,
2018, and records Neisler performing a medical examination on Minor #4.
In part of the recording, Minor #4 is naked and standing immediately in front
of Neisler while, with both ungloved hands, '* Neisler examines and
manipulates Minor #4’s penis and testicles. Neisler’s filming focuses on
Minor #4’s genitalia via a concealed iPhone camera. Minor #4 was 11 years
old at the time of Neisler’s August 24, 2018 video recording. Neisler made
this recording in Colorado. Investigators located the video file
IMG_0364.TRIM.MOV in Neisler’s Apple iCloud account, and located the
same video content, but titled IMG_0390_MOV on Neisler’s Apple iPhone.

5. IMG_1970.MOV was surreptitiously filmed by Neisler on February 28,
2019, and records Neisler performing a medical examination on Minor #5.
During the recording, Minor #5 asks “no cameras in here, right?” and
Neisler responds, “no cameras — just us guys.” Neisler then directs naked

Minor #5 to lie on the examination table, and films with his concealed

 

'2 Neisler asserts he is measuring the boy’s testicles not his penis.
'3 Neisler asserts that examining without gloves is age appropriate for a pre-pubescent child.

17
iPhone camera while he examines and manipulates Minor #5’s penis with

both ungloved hands. Neisler is shown in this part of the recording and has
an apparent erection. Neisler then conducts a further examination of Minor
#5’s penis immediately in front of the camera, and then inspects Minor #5’s
anus. Minor #5 was 11 years old at the time of Neisler's February 28, 2019
video recording. Neisler made this recording in Colorado, and investigators

located this video file on his Apple iPhone.

In each of the video-recordings described in paragraphs 1 — 5 above,
Neisler was the only person in the examination room with the minor victim,
generally, because he had asked the accompanying parent or family member to
step out and leave the patient alone with Neisler. Neisler asserts that he was
trained to ask parents to leave the examination room during a portion of the
examination so he could have a frank discussion about topics the child might not
feel free to talk about with parents, such as sex and drugs. In addition to the
videos described in Section V, ff] 1-5, above, investigators located other videos
Neisler filmed of his examinations of 16 other patients, '* and those videos depict
male patients aged between approximately 12 and 24 at the time of filming, with
eight in the 11 to 13 year old range. (Two of the patients remain unidentified). All
of the identified minor victims have been forensically interviewed and none reports
any off-camera hands-on contact by Neisler. Further, based on the agents’

investigation, it appears that Neisler kept the child pornography videos he

 

14 Neisler states that of the 16 patients, 2 were adults and 14 were minors, and that, of the 14
minors, 7 videos showed genitals and 7 did not.

18
produced only for himself and did not distribute the video-recordings referenced in
this agreement.

Further, the FBI’s forensic review of Neisler’s electronic devices revealed
approximately 6,600 still images and 1,725 videos of child pornography, many
depicting minor males engaged in anal or oral sexual acts with adult males.

Defendant admits that the production offense involved Minor #1, Minor #2, Minor

#3, Minor #4, and Minor #5; that Minor #1 had attained the age of 16 years but that

   

that the production offense related tofinor #2 thréugh Minor #5 involved the/lascivious
exhibition of the minor victims’ genitalia; that the minor victims were in the custody, care
or supervisory control of the defendant at the time of the offense; that the defendant 4)
engaged in a pattern of activity involving prohibited sexual conduct with a minor; an wy
that the child pornography was produced or transmitted using materials that had been N)
mailed, shipped, or transported in or affecting interstate or foreign commerce by any
means, including by computer or had actually been transported or transmitted using any
means or facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce.
Vi. ADVISORY GUIDELINE COMPUTATION

The parties understand that the imposition of a sentence in this matter is
governed by 18 U.S.C. § 3553. In determining the particular sentence to be imposed,
the Court is required to consider seven factors. One of those factors is the sentencing
range computed by the Court under advisory guidelines issued by the United States

Sentencing Commission. In order to aid the Court in this regard, the parties set forth

19
below their respective estimates of the advisory guideline range called for by the United
States Sentencing Guidelines. To the extent that the parties disagree about the
guideline computations, the recitation below identifies the matters that are in dispute.
The Guideline calculation below is the good-faith estimate of the parties, but it is
only an estimate. Although the government is obligated to make the sentencing
recommendation tied to an offense level of 46, as set forth in the Agreement section
above, the parties understand that the government has an independent obligation to
assist the Court in making an accurate determination of the correct guideline range. To
that end, the government may make legal or factual arguments that affect the estimate
below.
GOVERNMENT’S ESTIMATE OF THE APPLICABLE ADVISORY USSG RANGE
Offense Level for Count One, Minor #1: The base guideline is § 2G2.1.

A. The base offense level for this offense is 32. § 2G2.1(a).

B. Because the offense involved the commission of a sexual act or sexual contact,
there is an increase of +2 levels. § 2G2.1(b)(2)(A). '®

C. Because the minor was in the custody, care or supervisory control of the
defendant, there is an increase of +2 levels. § 2G2.1(b)(5).

D. The offense level for Count One, Minor #1 is 36.
Offense Level for Count One, Minor #2: The base guideline is § 2G2.1.
A. The base offense level for this offense is 32. § 2G2.1(a).

B. Because the offense involved a minor who had not attained the age of twelve

 

5 Neisler disputes that there was a “sexual act or sexual contact” pursuant to § 2G2.1(b)(2)(A)
with respect to Minor #1 through Minor #5, and thus disputes that for any of the Minors, this 2
level upward adjustment applies. Thus, according to Neisler, the USSG calculation is as follows:
the offense level for Minor #1 is 34; the offense level for Minors #2, #3, #4, and #5 is 38. The
combined offense level for Minors #1 through #5 is 42, pursuant to §§ 2G2.1(d)(1) and 3D1.4.
With the 3 level downward adjustment for acceptance of responsibility, pursuant to

§ 3E1.1, the offense level is 39. With the 5-level addition under § 4B1.5(b), by Neisler’s
calculation, the total adjusted offense level is 44.

20
Cc,

years, there is an increase of +4 levels. §2G2.1(b)(1)(A).

Because the offense involved the commission of a sexual act or sexual contact,
there is an increase of +2 levels. § 2G2.1(b)(2)(A).

D. Because the minor was in the custody, care or supervisory control of the

E.

defendant, there is an increase of +2 levels. § 2G2.1(b)(5).

The offense level for Count One, Minor #2 is 40.

Offense Level for Count One, Minor #3: The base guideline is § 2G2.1.

A.
B.

E.

The base offense level for this offense is 32. § 2G2.1(a).

Because the offense involved a minor who had not attained the age of twelve
years, there is an increase of +4 levels. §2G2.1(b)(1)(A).

. Because the offense involved the commission of a sexual act or sexual contact,

there is an increase of +2 levels. § 2G2.1(b)(2)(A).

Because the minor was in the custody, care or supervisory control of the
defendant, there is an increase of +2 levels. § 2G2.1(b)(5).

The offense level for Count One, Minor #3 is 40.

Offense Level for Count One, Minor #4: The base guideline is § 2G2.1.

A.
B.

E.

The base offense level for this offense is 32. § 2G2.1(a).

Because the offense involved a minor who had not attained the age of twelve
years, there is an increase of +4 levels. §2G2.1(b)(1)(A).

. Because the offense involved the commission of a sexual act or sexual contact,

there is an increase of +2 levels. § 2G2.1(b)(2)(A).

Because the minor was in the custody, care or supervisory control of the
defendant, there is an increase of +2 levels. § 2G2.1(b)(5).

The offense level for Count One, Minor #4 is 40.

Offense Level for Count One, Minor #5: The base guideline is § 2G2.1.

A,

B.

The base offense level for this offense is 32. § 2G2.1(a).

Because the offense involved a minor who had not attained the age of twelve
years, there is an increase of +4 levels. §2G2.1(b)(1)(A).

Because the offense involved the commission of a sexual act or sexual contact,
there is an increase of +2 levels. § 2G2.1(b)(2)(A).

21
D. Because the minor was in the custody, care or supervisory control of the

defendant, there is an increase of +2 levels. § 2G2.1(b)(5).

E. The offense level for Count One, Minor #5 is 40.

Calculation for Muitiple Victims under 2G2.1(d)(1):

A.

moo wm

Offense level for the offense involving Minor #1 is 36.
Offense level for the offense involving Minor #2 is 40.
Offense level for the offense involving Minor #3 is 40.
Offense level for the offense involving Minor #4 is 40.
Offense level for the offense involving Minor #5 is 40.

One Unit is counted for Minor #2. One Unit is counted for Minor #1, as that

Group is 4 levels less serious. One Unit is counted for each of Minor #3, Minor #4, and

Minor #5, as each of those Groups is the same level of seriousness as Minor #2. The

total number of Units is 5. Five Units results in a 4 level increase to the Group with the

highest offense level. § 3D1.4.

F. Therefore, by the government’s USSG calculation, the combined offense level for

this offense involving Minor #1, Minor #2, Minor #3, Minor #4 and Minor #5, as

calculated under § 3D1.4, is 44.

. No role-in-offense, obstruction and/or multiple count adjustments apply.

. Defendant should receive a decrease in the offense level by -2 based upon his

acceptance of responsibility. § 3E1.1(a). Defendant should also receive a
decrease in the offense level by —1 for timely notifying the government. §
3E1.1(b). At sentencing, the government will make the appropriate motion for
the one-point reduction. Assuming the acceptance of responsibility credit,
defendant's offense level is reduced to 41.

Because the defendant is a repeat and dangerous sex offender against minors,
22
there is an increase of +5 levels. § 4B1.5(b).

J. According to the government's USSG calculation, the total adjusted offense level
for Count One of the Information is 46.
Criminal History Category

K. The parties acknowledge and agree that the estimation regarding Defendant's
criminal history is tentative. Defendant acknowledges that the criminal history
will be further investigated by the United States Probation Department and
ultimately determined by the Court. Defendant further acknowledges that any
additional facts regarding the criminal history can greatly affect the final guideline
range and result in a longer term of imprisonment. Based upon the facts known
at this time regarding Defendant's criminal history, the parties believe that
Defendant falls within Criminal History Category ("CHC") |. § 4A1.1.

L. The career offender adjustment does not apply.
Guideline Ranges

M. The guideline range resulting from the government's estimated offense level of
46 and the estimated criminal history category of Criminal History Category | is
life imprisonment. Life imprisonment applies from the bottom of CHC | to the top
of CHC VI. However, the guideline range would not exceed, in any case, the
statutory maximum of 360 months’ imprisonment applicable to the count of
conviction. '¢

N. Pursuant to § 5E1.2, assuming the estimated offense level of 46, the fine range

 

'6 The guideline range resulting from the defendant's estimated offense level of 44 and the
estimated Criminal History Category | is also life imprisonment. However, the guideline range
would not exceed, in any case, the statutory maximum of 360 months’ imprisonment applicable
to the count of conviction.

23
for this offense would be $50,000 to $500,000, plus applicable interest and
penalties. '”
O. Pursuant to 18 U.S.C. § 3583(k) and § 5D1.2(b)(2), if the Court imposes the term

of supervised release, that term shall be at least 5 years but not more than life.
Vil. ENTIRE AGREEMENT

This document states the parties’ entire agreement. There are no other
promises, agreements (or "side agreements"), terms, conditions, understandings, or
assurances, express or implied. In entering this agreement, neither the government nor
the defendant has relied, or is relying, on any terms, promises, conditions, or

assurances not expressly stated in this agreement.

 

Date: | -4~20%

 

> Zl»
“aestin Bowen Neisler
(_~ Defendant

Date: /* F ZbLe af

f
Martin Stuart
Attorney for Defendant

Date: ( F 2028 Cai Cue Davie

Patricia Davies
Assistant United States Attorney

Date: _|{ 4/2020 Mh Lamhe

Alecia Riewerts
Assistant United States Attorney

 

 

 

 

? The fine range under the defendant’s USSG range is the same as the government's.

24
